DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 81, 82, 84-96, 98, 2, 14, 20-21, and 72 are examined in the following Office action. 
	Claims 2, 14, 20-21, 25-31, 36, 38-40, 49-51, 55-57, 63, 65, 68, 70-73, 75-82, 84-96 and 98 are pending. 
	Claims 25-31, 36, 38-40, 49-51, 55-57, 63, 65, 68, 70, 71, 73, and 75-80 are withdrawn from consideration as being drawn to a non-elected invention. 
Rejections that are Withdrawn
	The failure to further limit rejection is withdrawn in light of Applicant’s amendments to the claims. 
	
Claim Rejections - 35 USC § 112
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 81, 82, 84-96, 98, 2, 14, 20-21, and 72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The amended claims are drawn to a Staphylococcus-targeted aggregating molecule having X1-Y1-X2-Z1-X3-Y2-X4, where X molecules are an amino acid selected from R, K, E, D, or P; Y molecules are 6 to 16 contiguous amino acids, 50% of which are hydrophobic amino acids, wherein at least one aliphatic residue is present, and contains no more than 1 each of P, R, K, D, or E, wherein Z is a linker peptide, and wherein the molecule is capable of inducing co-aggregation with a protein of the pathogenic organism comprising the naturally occurring stretch of contiguous amino acids and the molecule is devoid of a carrier or solubilizing moiety. The claims also allows for microbial-targeted aggregating molecules to differ from naturally occurring sequences by 1 or 2 amino acid substitutions. 
The specification describes several interferor peptides, both naturally occurring and synthetically derived peptides. See Table 1. The specification also describes several other peptides for the down regulation of calcineurin (see Tables 2 and 3), Staphylococcus aureus and Staphylococcus epidermidis sequences (see Tables 4, 6, and 8), viral sequences (see Table 11), ß-galactosidase (see Table 12), PSA (see Table 15), EGFR2 (see Table 18), A20 (see table 19), AND bin2 (SEE Example 6). 

Table 4 expressly describes activity against S. aureus, S. epidermidis, and B. cereus. B. cereus is a member of the Bacillus genus while the S. aureus and S. epidermidis are members of the Staphylococcus genus. 
The specification fails to describe a representative number of Staphylococcus-targeted aggregating molecules. The specification fails to describe how one of skill in the art distinguishes Staphylococcus targeting aggregating molecules from non-Staphylococcus targeting aggregating molecules.  The specification fails to describe the full scope of Staphylococcus-targeted aggregating peptides. The specification fails to describe the full scope of naturally occurring amino acids of these organisms that are Staphylococcus-targeted aggregating molecules. 
MPEP § 2163, citing Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991), states that one must define a compound by “whatever characteristics sufficiently distinguish it.” 
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology.  The court stated that, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined 
	In the instant case, the specification fails to describe any common core sequence, nucleic acid or peptide that falls within the scope of “Staphylococcus-targeted aggregating molecule.” The specification fails to describe structural features common to members of the genus or features that constitute a substantial portion of the genus. In fact, looking at tables 4, 6, and 8 of the instant specification, there is no common core sequence that identifies those peptides which are microbial targeted aggregating molecules from non-microbial targeting aggregating molecules. For example, Hit50 has the following sequence: RFFIALSRRGSRVQAYLYRR while Hit1 contains the sequence RWVSMLLRRGSRWVSMLLRR. There is no common core structure that would allow one of skill in the art to immediately envisage the claimed genus of Staphylococcus-targeted aggregating molecules. 
	In addition to failing to describe a representative number of species and any common core structure that would at once allow one of skill in the art to immediately envisage those Staphylococcus-targeted aggregating peptides from those peptides that are non-Staphylococcus-targeted aggregating peptides, the specification fails to define compounds by whatever characteristics sufficiently distinguish it. See MPEP § 2163. In this case, the specification is explicit that an advantage of their proposed methodology is the fact that protein sequences may be largely conserved and may function in regions present in proteins of other distant bacterial species. Turning to the scope of the claimed invention, it is noted that the claims allow for amino acid substitutions from a stretch of naturally occurring amino acids in Staphylococcus. This Staphylococcus species does not permit the skilled artisan to distinguish the identifying characteristics to show that the applicant was in possession of the claimed invention. 
	Stated differently, the skilled artisan using Applicant’s SEQ ID NO: 31, for example, cannot determine whether the peptide is designed to target S. aureus, S. epidermidis, or B. cereus on the basis of the structure and function alone. Clearly then, the skilled artisan would be unable to distinguish the claimed peptide from other matters. The skilled artisan would be unable to recognize that Applicant was in possession of the necessary common attributes or features possessed by all Staphylococcal-targeted aggregating peptides from those aggregating peptides that are not Staphylococcal-targeted. 
Applicant fails to describe the full scope of aggregating peptides even within exemplified peptides obtained from S. aureus, C. albicans, or S. epidermidis.  Furthermore, the Applicants fail to describe structural features common to members of the claimed genus of Staphylococcal-targeting aggregating peptides.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for identifying those Staphylococcal peptides from non-Staphylococcal aggregating peptides, it remains unclear what features identify peptides capable of such activity.  Since the genus of Staphylococcal-targeting aggregating peptides has not been described by specific structural features, the specification fails to provide an adequate written description to support the breadth of the claims.  
	(See Written Description guidelines published in 2008 online at http://www.uspto.gov/web/menu/written.pdf).

Response to Arguments: 
	Applicant argues that the genomes of Staphylococcus organisms are publicly available and that they designed about fifty different interferor molecules based on these aggregation prone regions present in multiple proteins encoded by the genomes of Staphylococcus. See page 13 of the remarks. 
	This argument is not found persuasive. Written description requires that the inventor must be able to define their invention so as to distinguish it from other materials, and to describe how to obtain it. See MPEP 2163(II)(A)(2). 
	Also MPEP 2163(II)(A)(3). 
Furthermore, disclosure of a partial structure without additional characterization of the product may not be sufficient to evidence possession of the claimed invention. See, e.g., Amgen, 927 F.2d at 1206, 18 USPQ2d at 1021 ("A gene is a chemical compound, albeit a complex one, and it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it. Conception does not occur unless one has a mental picture of the structure of the chemical, or is able to define it by its method of preparation, its physical or chemical properties, or whatever characteristics sufficiently distinguish it. It is not sufficient to define it solely by its principal biological property, e.g., encoding human erythropoietin, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. We hold that when an inventor is unable to envision the detailed constitution of a gene so as to distinguish it from other materials, as well as a method for obtaining it, conception has not been achieved until reduction to practice has occurred, i.e., until after the gene has been isolated." (citations omitted)). In such instances the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Labs. Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention. Id. 
	
Staphylococcus from those that are not from Staphylococcus. As noted in the rejection above, the specification also describes that “[b]ecause of the design of these interferor peptides it is likely that some of these regions are also present in proteins of other (distant) bacterial species.” The specification also describes that their methods “yielded several molecules with high activity against Staphylococcus and other bacterial species (see Table 4). In addition to the compounds shown in the table, which were primarily designed to be active against S. aureus, two molecules worth mentioning and which were designed to be active against S. epidermidis are C29.” See pages 174-176.
Given the statements made in the specification, the data provided in table 4 of the specification, it is unclear how one of skill in the art is able to distinguish one peptide interferor molecule that targets Staphylococcus from the same peptide interferor molecule that targets a non-Staphylococcus bacterium. Thus, the structure alone is not sufficient to permit one of skill in the art to distinguish the peptides as claimed from one another. In view of the breadth of the claims and the relevant facts explained above, the claims remain rejected for lacking a sufficient written description. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 81, 82, 84-98, 2, 14, 20-22, and 72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schymkowitz et al (US 20090012275) in view of Fernandez-Escamilla et al (Nature Biotechnology, 2004, 22: 1302-1306); Paleologou et al (Biochemical Society Transactions, 2005, 33(5): 1106-1110); and Rousseau et al (JMB, 2006, 355(5): 1037-1047). 
The claims are drawn to a Staphylococcal-targeted aggregating molecule comprising X1-Y1-X2-X3-Y2-X4.
X1-X4 are independently selected from 1 to 2 contiguous amino acids selected from R, D, or P;
Y1 and Y2 are independently selected from a naturally occurring stretch of at least 6 to 16 contiguous amino acids, at least 50% of which are hydrophobic, wherein at least one aliphatic residue or F is present, and if only one aliphatic residue or F is present, then at least one residues are selected from Y, W, A, M, and T, and wherein Y1 and Y2 contains no P, R, K, D, or E; and 
The claims are further drawn to a molecule that differs by 1 or 2 amino acid substitutions from a naturally occurring stretch. The claims are further drawn to a molecule that comprises a detectable label at the N- or C- terminus of said molecule. 
The claims are drawn to the molecule of claim 81, wherein at least two of Y1-Y5 are independently identical to a stretch of contiguous amino acids naturally occurring in a protein.
The claims also exclude the possibility of a molecule devoid of a carrier or a solubilizing moiety. 
The claims are further drawn to a molecule having a stretch of contiguous amino acids naturally occurring in a human protein that is associated with cancer.  

Schymkowitz teaches that interferor molecules can be designed in a modular fashion with an A-B-A structure made up of multiple parts, including A, A’, and A’’ and B, B’ and B’’. Thus, Schymkowitz teaches a molecule having the structure A-B-A-B-A. See paragraph 0023. 
Schymkowitz teaches that their interferor molecule comprises at least two self-association regions (i.e. a region that “has a high tendency to form a tight molecular assembly with identical or very closely related sequences”). See paragraph 0033. These two self-association regions read on Y1 and Y2 of the instant invention. 
Schymkowitz teaches that their invention contemplates using an interferor molecule (i.e. part B) fused to a moiety that prevents aggregation of the self-association region such that the protein is solubilized to keep part B in solution (i.e. part A). See paragraph 0037. 
Schymkowitz teaches that part A comprises a peptide that prevents aggregation and part B comprises at least one self-association region. See paragraph 0058. These A molecules correspond to the X molecules of the instant claims. 
Schymkowitz also teaches examples of solubilizing regions (i.e. part A), REAG and GGEERAG (SEQ ID NO: 21 and 22 respectively). Schymkowitz teaches that these regions A and A’ prevent the aggregation of the self-association region. See Example 6. 
Schymkowitz teaches an interferor molecule “MILTVFLSN” from ASPP1, a known regulator of p53 which is a tumor suppressor protein. This molecule contains greater than 50% hydrophobic residues and at least four aliphatic residues. Schymkowitz teaches that this interferor molecule can be added to STLIVL-QN-STVIFE-QN-STVIFE to create functional knockout in a human cell line. See Example 7. It is noted that the other interferor molecule of 
Schymkowitz teaches that R, K, D, E, P, and G are called “gatekeeper” amino acid residues that reduced the self-association propensity of the sequences they are associated to. Schymkowitz teaches flanking molecules with gatekeeper residues. 
Example 6 of Schymkowitz disclose a solubilizing region consisting of REAG and GGEERAG. With the exception of alanine, these solubilizing moieties are made of almost entirely gatekeeper residues.
Schymkowitz teaches mutations as a way to enhance the target sequence or decrease self-aggregation of a target sequence. Schymkowitz teaches that replacing amino acids that favor aggregation will increase the self-association tendency of a region (for example, S, T, C, Q, N, H, M can be replaced by aggregation prone residues such as L, V, I, F, W, and Y). These mutations can optimize protein interference of targets with a predicted low aggregation score. See Example 3. 
Schymkowitz teaches placing a “compound of the invention" with a “sterile vehicle” such as "buffering agents.” See paragraph 0121. One of ordinary skill in the art would recognize that this would be a “kit” for parenteral administration. 
Schymkowitz teaches that their invention can be used to treat a subject infected with a pathogen, including Staphylococcus aureus. See paragraph 0107. 
Schymkowitz does not expressly teach any interferor molecule from Staphylococcus aureus.

Paleologou teaches generation of a library of biotin-tagged 7-mer peptides that were very hydrophobic and bound to α-synuclein. Paleologou teaches that short peptides were insoluble in aqueous solution and to overcome this arginine (R) was added to the N- and C-terminus (i.e. X1 and 2). Paleologou teaches that these peptides may be used to block its assembly into both early oligomers and mature amyloid-like fibrils as a therapeutic strategy. See pages 1108-1109.  
Rousseau teaches that only 3.7% of the proteome in S. aureus is free from protein aggregation. Rousseau teaches that there are over 10,000 aggregating regions across 1897 proteins. See table 1. 
At the time the invention was made, it would have been obvious and within the scope of one of ordinary skill in the art to modify the teachings of Schymkowitz with the teachings of Fernandez-Escamilla, Paleologou, and Rousseau. One of ordinary skill in the art would have been motivated to modify the method of Schymkowitz with gatekeeper residues flanking an interferor molecule because Schymkowitz recognizes the importance of eliminating self-aggregation in solution of part B (interferor peptides) and because Paleologou confirms that using a gatekeeper residue, R that flanked a self-aggregation (interferor peptide) of synuclein led to protein aggregation. Furthermore, one of ordinary skill in the art would have been motivated to induce aggregation of proteins because the combination of Schymkowitz and Paleologou teach that forced aggregation of proteins can be used to treat diseases. Schymkowitz specifically teaches that interferor peptides can be designed for Staphylococcus aureus to treat human disease. Schymkowitz also teaches that interferor molecules can be designed in a modular 
One of ordinary skill in the art would have reasonably expected success using the experimentally verified data of Fernandez-Escamilla as well as the techniques for protein interference and detection using the combined teachings of Schymkowitz and Paleologou. 
Furthermore, given the fact that only 3.7% of S. aureus’s proteome is free from self-association (i.e. interferor regions), one of ordinary skill in the art would have had a reasonable expectation of success interfering with a protein that induces lethality. 
Given that Schymkowitz teaches that P, R, K, D, and E residues are known to be low aggregating, the substitution of R, D, and P is a routine optimization step, especially absent evidence to the contrary or any unexpected result. 
Given the combined teachings of Schymkowitz and Paleologou, one of ordinary skill in the art would have recognized as obvious the elimination of P, R, K, D, or E residues from Y1, Y2, Y3, Y4, or Y5 sequences because of their low aggregating potential. Specifically, Schymokiwtz states gatekeeper residues such as R, K, D, E, P, and G in an interferer molecule (i.e. Y molecules) can be replaced with residues that promote aggregation. 
Given the teachings of Schymkowitz that mutations can alter target sequence aggregation, one of ordinary skill in the art would have found it obvious to optimize sequences for aggregation by modifying 1 or 2 amino acids from a naturally occurring stretch. 

Response to Arguments:
	Applicant argues that Fernandez-Escamilla is silent on a Staphylococcus organism, let alone a Staphylococcus-targeted aggregating molecule. See page 13 of the remarks. 
	This argument is not found persuasive because Schymkowitz specifically mentions Staphylococcus aureus. 
	Applicant argues that Schymkowitz only describes a Staphylococcus organism once, citing paragraph 0107. Applicant argues that “such general teaching does not provide any motivation or guidance for one skilled in the art to develop a Staphylococcus-targeted aggregating molecule having the detailed structure of the presently amended claims.” See page 14 of the remarks. 
	This argument is not found persuasive. The fact that there is only a single teaching is not probative of non-obviousness. KSR enumerated several rationales including “some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.” 
	In the instant case, there is no requirement that the teachings be plural, as seemingly implied by Applicant. In fact, a singular “teaching” or “suggestion” is sufficient to sustain a conclusion of obviousness. Furthermore, the modified rejection above, necessitated by Applicant’s amendment, includes the teachings of Rousseau because they demonstrate that the vast majority of proteins (96.3%) in Staphylococcus aureus contain an aggregating region. 


	This argument is not found persuasive. As noted in the rejection above, Schymkowitz does not only teach the molecule reproduced by Applicant. As noted above, Example 6 contains proteins targeted for down-regulation. (a) REAG-FLLSWVHWTLALLLYLHH-GGEERAG (SEQ ID NO:20); this interferor molecule has the A-B-A′ structure of an interferor molecule. 
	Thus, Schymkowitz makes clear that the A moiety need not be a terminally fused NusA protein. In fact, paragraph 0056 is explicit: “part A comprises a region, such as a peptide, protein domain or agarose bead preventing the aggregation of part B, and ii) part B, which consists of at least one self-association region consisting of at least three contiguous amino acids and wherein, the at least one self-association region is isolated from a protein, which function is to be interfered with, and wherein the region is derived from a domain from the protein, which is capable of being soluble in water, and wherein a linker is optionally present between parts A and B, and wherein part B is in direct contact to the environment wherein the molecule and the protein are present.”
	Paragraph 0033 also teaches that the interferer region is not limited to only one or two interfering peptides. In fact paragraph 0033 of Schymkowitz states that 6 or more self-association (part B) regions may be present in a molecule. Schymkowitz in paragraph 0023 states that interferer molecules are modular and may contain an A-B-A or A’-B-A”. Paragraph 0024 clarifies that “provided is a method for down-regulating the biological function of a protein comprising contacting the protein with a molecule comprising at least one self-association region isolated from the protein, wherein the self-association region is fused to a moiety that prevents 
	 
	Applicant argues that Paleologou is directed to designing peptide therapeutics against human proteins for the treatment of human diseases. See page 16 of the remarks. 
	This argument is not found persuasive because Paleologou is utilized to demonstrate that gatekeeper molecules (as labeled by Schymkowitz) can be successfully used to keep interferer molecules in solution while still binding to the designated target site. See page 1109. 

	Applicant’s assertion that Paleologou does not teach or suggest a molecule having X-1-X10 having 1 to 4 contiguous amino acids selected from R, K, E, D, or P or Y1 to Y5 identical to a stretch of contiguous amino acids from Staphylococcus is true. However, Applicant’s argument ignores the teachings of Schymkowitz, as discussed above. Furthermore, Paleologou demonstrates that addition of flanking R’s is useful for keeping an interferer molecule soluble while still retaining the ability to aggregate on the target site. Thus, given the combination of Schymkowitz for the overall structure of the interferer molecules and the teaching that flanking moieties are needed to prevent interferer molecules from being insoluble and Paleologou for specifically demonstrating that a gatekeeper residue such as R is sufficient to prevent such aggregation, the ordinary artisan would have had a reasonable expectation of success arriving at the instantly claimed structure. With respect to the requirement of Staphylococcus targeted, the Examiner notes that the ordinary artisan would have been aware, in view of Rousseau, the Staphylococcus aureus has over 10,000 aggregating regions and 96.3% of all proteins contain at least one aggregation region. The ordinary artisan would have reasonably expected success designing a Staphylococcus interferer molecule according to the instantly claimed invention. 

Conclusion
	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662